DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Response to Amendment
Applicant’s response, filed 8 July 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 7, 15, and 23, they are acknowledged and made of record. Examiner confirmed with Applicant’s representative in a subsequent interview, on 22 September 2021, that claim 15 is cancelled. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “means for embedding”, “means for transforming”, “means for generating”, and “means for determining” in claims 9-16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Stewart (Reg. No. 45,133) on 22 September 2021.
The application has been amended as follows: 

Claim 1. (Currently amended) An image processing method comprising: 
obtaining data representing a digital image; 

transforming the altered data to estimate a print and optical capture process, said transforming yielding transformed, altered data; 
for each of a plurality of regions within the transformed, altered data, generating detectability measures, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
based on a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions, determining a detectability likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such.

Claim 9. (Currently amended) A system comprising: 
a display; 
memory for storing data representing a digital image; 
means for embedding an information signal within the data representing a digital image, the information signal comprising a synchronization component and a message component, said means for embedding generating altered data; 

means for generating detectability measures, for each of a plurality of regions within the transformed, altered data, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
means for determining a likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such, in which said means for determining utilizes a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions; and 
a graphical user interface for causing said display to display a color map which represents determined information signal detectability from the altered data as if printed on a substrate.

Claim 15. (Cancelled)

Claim 17. (Currently amended) A non-transitory computer readable medium comprising instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform the following: 
obtain data representing a digital image; 

transform the altered data to estimate a print and optical capture process, the transform yielding transformed, altered data; 
for each of a plurality of regions within the transformed, altered data, generate detectability measures, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
based on a combination of both the first detectability and the second detectability measure from each of the plurality of regions, determine a likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such.

Allowable Subject Matter
Claims 1-6, 8-14, 16-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1, 9, and 17, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“for each of a plurality of regions within the transformed, altered data, generating detectability measures, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
based on a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions, determining a detectability likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such” (claim 1);
“means for generating detectability measures, for each of a plurality of regions within the transformed, altered data, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
means for determining a likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such, in which said means for determining utilizes a combination of both the first detectability measure and the second detectability measure from each of the plurality of regions” (claim 9); and 
“for each of a plurality of regions within the transformed, altered data, generate detectability measures, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain, and in which a second detectability measure comprises a measure corresponding to message component strength within the region of the transformed, altered data; 
based on a combination of both the first detectability and the second detectability measure from each of the plurality of regions, determine a likelihood that the altered data, once printed on a physical substrate, will be detectable from optical scan data representing such” (claim 17).

Previously applied Rodriguez reference was relied upon to teach that a geometrical synchronization signal may be detectable energy peaks in some transform domain, and that detection of synchronization signal component can be used as one of the metrics for copy detection, where a metric is relative values of the highest correlation peak and one or more lower correlation peaks in this correlation space (see Rodriguez [0040] and [0053]-[0054]). However, the amended claim limitations differs from Rodriguez’s teachings where the measure represents each peak of the plurality of peaks, as opposed to a highest correlation peak, and is relative to a peak’s neighboring peaks, as opposed to one or more lower correlation peaks. Thus, the teachings of Rodriguez, alone or in combination fails to fairly teach or suggest, “the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain”.

Further search and consideration of the prior art failed to yield a fair teaching, alone or in combination, of the amended claim subject matter.
(see Delp [0139], [0143]-[0146], and [0157]). However, as Delp teaches that the distance and angle is computed between all pairs of peaks, Delp fails to provide a fair teaching or suggestion that the measure would represent each peak relative to its neighboring peaks. Furthermore Delp is silent upon the use of a measure corresponding to message component strength within the region of the transformed, altered data, and would not contemplate a combination of both a first detectability and a second detectability measure, corresponding to the synchronization component strength and message component strength, therefore Delp’s teachings would not provide a fair combination with the teachings of previously cited Rodriguez and Sharma references. 
Rhoads et al. (US 6,614,914) is pertinent in teaching watermark system which encodes, detects and reads watermark signals, where a measure of correlation operation is performed with an orientation pattern impulse function in the frequency domain with the Fourier magnitude values of the image to compute a measure of correlation for each peak, and the detector computes a detection value for each peak by quantizing the correlation values which is a ratio of the peak’s correlation value with correlation value of the next largest peak or a sum or average of the correlation values of the next n highest peaks (see Rhoads col. 25, ln. 20-50), and looks for similarities between rotation-scale parameters that yielded the highest correlation in different blocks by computing a geometric distance between each peak in one block with every other peak in the other blocks (see Rhoads col. 26, ln. 25-30). However, as Rhoads teaches that the ratio is computed with the next largest peak or next n-highest peaks or that the geometric distance is computed with every other peak in the other blocks, Rhoads fails to provide a fair teaching or suggestion that the measure would represent each peak relative to its neighboring peaks, and further fails to fairly teach a combination of both a first detectability and a 
Brundage et al. (US 2021/0027413, cited in the IDS filed 16 July 2021) is pertinent as a related sibling application. However, Brundage does not recite a claim of overlapping scope with “for each of a plurality of regions within the transformed, altered data, generating detectability measures, in which a first detectability measure comprises a measure corresponding to synchronization component strength within a region of the transformed, altered data, in which the synchronization component comprises a plurality of peaks in a transform domain, and in which the synchronization component strength comprises a measure representing each peak of the plurality of peaks relative to its neighboring peaks in the transform domain”, as recited in the amended independent claims of the instant application.

Regarding claims 2-6, 8, 10-14, 16, 18-22, and 24, they are dependent claims of independent claims 1, 9, and 17, which incorporate the allowable subject matter of the respective independent claim they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661